—In a proceeding pursuant to CPLR 2304 to quash a subpoena duces tecum issued to Alan Nisselson, their trustee in bankruptcy, the petitioners appeal from so much of an order of the Supreme Court, Kings County (Garry, J.), dated March 1, 1995, as denied their application to quash the subpoena duces tecum to the extent it sought documents covering the period December 1, 1987, through December 31, 1993.
*697Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and the subpoena duces tecum is quashed to the extent it seeks documents covering the period December 1, 1987, through December 31, 1993.
The respondents have made no showing that the subject records are still in Alan Nisselson’s possession. Moreover, since the records belong to the appellants, they are the appropriate parties to whom subpoenas should be issued.
We have reviewed the appellants’ remaining contentions and find them to be without merit. Santucci, J. P., Krausman, Goldstein and Florio, JJ., concur.